Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification submitted 10/19/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 10/19/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 has been considered by the examiner.	

Allowable Subject Matter

Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 16, Yun (US # 20200273501) teaches a semiconductor memory device comprising:
a core insulating layer (156) including a first part (lower) and a second part (upper) extending from the first part;
a doped semiconductor pattern (drain 158; [0041]) overlapping with the first part of the core insulating layer (shown) with the second part interposed between the first part and the doped semiconductor (shown);
a first blocking insulating layer (125) extending along a sidewall of the core insulating layer and a sidewall of the doped semiconductor pattern.

Although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including the semiconductor memory device comprising: the first blocking insulating layer extending along a sidewall of the core insulating layer and a sidewall of the doped semiconductor pattern; the first blocking insulating layer protruding toward the second part of the core insulating layer; a channel layer extending between the first blocking insulating layer and the doped semiconductor pattern and between the first blocking insulating layer and the core insulating layer; a tunnel insulating layer disposed between the channel layer and the first blocking insulating layer; a data storage layer disposed between the tunnel insulating layer and the first blocking insulating layer; and a gate stack structure surrounding the first blocking insulating layer.


	Regarding Claim 1, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a second stack structure including a second conductive pattern overlapping with the first stack structure, and a third conductive pattern overlapping with the first stack structure with the second conductive pattern interposed between the first stack structure and the third conductive pattern, the third conductive pattern having an oxidation rate different from that of the second conductive pattern.

All other pending claims are dependent on the claims above and are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US # 20210066343

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached working Monday-Friday between 9 am and 6 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899